Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The effective filing date is 12-17-18 of the instant case.
Allowable Subject Matter
The combination of BOTH dependent claim 7 and dependent claim 4 are allowable over the prior art of record including all of the limitations of the base claim and any intervening claims. 
Response to the applicant’s arguments 
The amendments are entered.
The previous rejection is withdrawn. 
Over the course of a new search a new reference was found and a new rejection is made herein. Applicant’s arguments are now moot in view of the  new rejection of the claims 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6 and 13-14 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0024562 A1 to Bellaiche that was filed in 2016 (hereinafter “Bellaiche”) and in view of Japanese Patent Application Pub. No.: JP 2018-087763 A to Shuichi and that was filed in 2016 (hereinafter “Shuichi”) and in view of Japanese Patent Pub. No.:  JP2008007079A that was filed in 2006 and published in 2008 (hereinafter the ‘079 publication”). 

    PNG
    media_image1.png
    840
    639
    media_image1.png
    Greyscale

In regard to claim 1, 13 and 14, Bellaiche discloses “…1. A traveling track determination device that determines a future traveling track for a vehicle (see FIG.9a and FIG. 9b where the path of the track of the vehicle 950 is determined using x, y, and z coordinates)
 	when the vehicle travels from a first course toward a second course which is bent relative to and connected to the first course, the traveling track determination device comprising:  (this is identified in paragraph 47-48 under 112f as a vehicle moving forward and then moving to turn orthogonal to the course 32) (see FIG. 12 where the vehicle moves in the intersection to a left bent traveling track and a right bent track as 1225 and 1205 and 1220; see paragraph 277-289 where a spline is created for a path and a distance to the curbs is determined) 
    PNG
    media_image2.png
    780
    825
    media_image2.png
    Greyscale

a second course target point acquisition processor that acquires a second course target point that is a target of future traveling on the second course; (this is identified in paragraph 47-49 under 112f as a vehicle moving forward and then moving to turn orthogonal to the course 32 and the traveling track XF having a coordinates using an x and a y coordinate values as a relative vehicle coordinate ) (see FIG. 13 where the vehicle model includes a spline 1310 and a second spline and a third spline and curves for a three dimensional polynomial and the landmarks are identified and a road geometry is determined; see paragraph 277-290)
a traveling track determination processor that determines the future traveling track for the vehicle using: (see paragraph 277-290 and FIG. 12-13)

    PNG
    media_image3.png
    818
    911
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    801
    805
    media_image4.png
    Greyscale
 (i)    a first straight line that extends from the vehicle in a forward direction of the vehicle through a continuous section between the first course and the second course, (this is identified in paragraph 50-55 under 112f as a vehicle moving forward and then moving to turn orthogonal to the course 32 and the traveling track XF indicating a line L1 that is a vertical line and has a coordinates using an x and a y coordinate values as a relative vehicle coordinate system delimited from the lanes 31c and lb1 ) (see FIG. 22 and paragraph 351 where the vehicle has a first straight line and a second straight line and a connecting curved line in block 2225 from the model and the server; see paragraph 349-352)
(ii)    a second straight line that extends along the second course while passing through the second course target point and intersects with the first straight line in the continuous section and, (this is identified in paragraph 50-55 under 112f as a vehicle moving forward and then moving to turn orthogonal to the course 32 and the traveling track XF indicating a line L2 that is a horizontal line and has a coordinates using an x and a y coordinate values as a relative vehicle coordinate system delimited from the lanes lb2 and d1 ) (see FIG. 22 and paragraph 351 where the vehicle has a first straight line and a second straight line and a connecting curved line in block 2225 from the model and 
    PNG
    media_image5.png
    750
    793
    media_image5.png
    Greyscale

(iii)    a first curved line that extends between a first predetermined point on the first straight line and (this is identified in paragraph 50-57 under 112f as a vehicle moving forward and then moving to turn orthogonal to the course 32 and the traveling track XF  and Xfb shown as being curved in FIG. 3 ) (see FIG. 22 and paragraph 351 where the vehicle has a first straight line and a second straight line and a connecting curved line in block 2225 from the model and  
    PNG
    media_image6.png
    392
    466
    media_image6.png
    Greyscale

The primary reference is silent but Shuichi teaches “…a second predetermined point on the second straight line and protrudes toward an intersection of the first straight line and the second straight line, wherein the traveling track determination processor determines the future traveling
track such that at least a portion of the first curved line is included in the continuous section; (this is identified in paragraph 50-57 under 112f as a vehicle moving forward and then moving to turn orthogonal to the course 32 and the traveling track XF  and Xfb shown as being curved in FIG. 3 and then moving to meet line L2 in FIG. 3 as Xt ) (see FIG. 1 where the curved line includes a straight path and then a curved path back to a straight path into the intersection as a continuous section of a spline through the intersection; see paragraph 16-21) 
    PNG
    media_image7.png
    735
    882
    media_image7.png
    Greyscale

Bellaiche discloses “…a lane boundary area acquisition processor that acquires a lane boundary area corresponding to a boundary area between a lane on which the vehicle travels in the second course and an opposite lane in the second course; (this is identified in paragraph 50-60 under 112f as a vehicle moving forward and then moving to turn orthogonal to the course 32 and the traveling track XF  and Xfb shown as being curved in FIG. 3 and the lane distances being captured and shown as Lb1 and Lb2 and the lane markings 32b to 32  ) (see FIG. 33a where the vehicle includes a model from an image analysis to determine the boundary of the lane 3320a and 3320b and where the edge of the road is shown and a second lane on the opposite side as shown in FIG. 12 where the autonomous vehicle 1220 detects its own lane and the boundary and the second lane which is opposing and which the second vehicle av 1215 is moving to 1210; see paragraph 277-290)
a traveling environment acquisition processor that acquires traveling environment of the traveling vehicle when the vehicle actually travels on the traveling track according to the future traveling track after determination of the future traveling track; and (see p. 337-340; 341-352 and FIG. 33a where the vehicle includes a model from an image analysis to determine the boundary of the lane 3320a and 3320b and where the edge of the road is shown and a second lane on the opposite side as shown in FIG. 12 where the autonomous vehicle 1220 detects its own lane and the boundary and the second lane which is 
a traveling track change processor that, when the vehicle travels toward the second course while the vehicle crosses an opposite lane of the first course in the continuous section, changes the future traveling track so as to avoid interference of the vehicle with the lane boundary area, if it is determined that the lane boundary area is present in a course of the vehicle based on the traveling environment acquired by the traveling environment acquisition processor”. (this is identified in paragraph 137-139 under 112f as a vehicle moving forward and then moving to turn orthogonal to the course 32 and the traveling track XF and Xfb shown as being curved in FIG. 3 and to a straight track the vehicle is prevented from traveling off the track Xf when if the lane width is small by the automated vehicle processor ) (see p. 337-340; 341-352 and see FIG. 33a where the vehicle includes a model from an image analysis to determine the boundary of the lane 3320a and 3320b and where the edge of the road is shown and a second lane on the opposite side as shown in FIG. 12 where the autonomous vehicle 1220 detects its own lane and the boundary and the second lane which is opposing and  ;
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of SHUICHI since SHUICHI teaches that an intersection having no lane line can be traversed by adding a number of virtual lane lines and virtual lane markings. See paragraph 16.  Thus a path can be made with a straight line and then a curve and then a straight line between the virtual lane markings in the intersection.  See paragraph 16-25. Thus as shown in FIG. 1 the vehicle can include an “exit” width that is larger in the intersection and then a smaller width in the entrance of the intersection and a ratio. Then, a number of virtual partition lines can be set 32. The autonomous vehicle can then be moved to sandwich the virtual partition lines and turn via a B-spline curve from the wider path to the narrower path.  See paragraph 25-31.  This can prevent a vehicle accident and avoid very difficult intersection with no lane lines that can confuse.    See paragraph 16-32 of SHUICHI. 
Claims 1, 13-14 are amended to recite and the primary reference to Bellaiche is silent but the ‘079 publication teaches “…wherein the traveling track determination device determines the future traveling track for the vehicle without using lane network data, and(see FIG. 19 where a second vehicle movement and path of the arrow can indicate a risk of colliding with a user and where the first vehicle provides an image of a stop sign in front of the second vehicle 68 to stop the second vehicle to prevent the pedestrian from being hit by a second vehicle where the pedestrian is blind to the second vehicle); (See projectors 13-1 and 13-2 and claims 1-9);
the traveling track determination device determines the future traveling track for the vehicle in an area having no lane mark.” (see FIG. 18-19 where a roadway where a user can walk is projected as a cross walk but the word stop is provided where a user should not cross as it is dangerous);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of the ‘079 publication with the disclosure of the primary reference since the ‘079 teaches that a first vehicle can project a first cross walk image on to a roadway and also a horizontal second line with a word stop on both of the projected images.  This can provide control so the pedestrian will not walk in front of the vehicle and possibly avoid a collision. This can also control the movement of the second vehicle by projecting a stop image and a line to prevent the second vehicle from hitting the pedestrian. These projected images operate as instructions or hints being projected on the roadway. These also can provide improved safety and control the movement of the pedestrians and other vehicles using a laser projector and collision avoidance systems. See abstract and FIGS 18-20 and paragraphs 1-20 and claims 1-9 of the ‘079 publication. 
Claims 2-5 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0024562 A1 to Bellaiche that was filed in 2016 (hereinafter “Bellaiche”) and in view of Japanese Patent Application Pub. No.: JP 2018-087763 A to Shuichi and that was filed in 2016 (hereinafter “Shuichi”) and in view of Japanese Patent Pub. No.:  JP2008007079A that was filed in 2006 and published in 2008 (hereinafter the ‘079 publication”) and in further in view of International Patent Pub. No.: WO 2020/0198134A1 to Retterath.
    PNG
    media_image8.png
    496
    820
    media_image8.png
    Greyscale

. 



    PNG
    media_image9.png
    429
    500
    media_image9.png
    Greyscale

The primary reference is silent but Shuichi teaches “…2. The traveling track determination device according to Claim 1, further comprising a first boundary line acquisition processor that acquires a first boundary line defining a boundary between the first course and the continuous section, wherein  (see FIG. 1 where the path of the vehicle includes a straight section and then a curved section and then a second straight section between the lane as points 22 in FIG. 1; see paragraph 11-20) 
the traveling track determination processor determines the future traveling track such that the first predetermined point on the first straight line is displaced in the forward direction of the vehicle from a first intersection that is an intersection of the first straight line and the first boundary line”. (see FIG. 1 where the path of the vehicle includes a straight section and then a curved section and then a second straight section between the lane in a forward direction of a vehicle and through the intersection where the lane is shown as points 22 in FIG. 1; see paragraph 11-20 and where the second straight line intersects and is between the points 22 and the first straight line is between the points 21);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of SHUICHI since SHUICHI teaches that an intersection having no lane line can be traversed by adding a number of virtual lane lines and virtual lane markings. See paragraph 16.  Thus a path can be made with a straight line and then a curve and then a straight line between the virtual lane markings in the intersection.  See paragraph 16-25. Thus as shown in FIG. 1 the vehicle can include an “exit” width that is larger in the intersection and then a smaller width in the entrance of the intersection and a ratio. Then, a number of virtual partition lines can be set 32. The  
Claims 2 and 4 are amended to recite and the primary reference to Bellicare is silent but Retterath teaches “…wherein the first predetermined point is a starting point of the first curved line and a 
bifurcation point of the first curved line and the first straight line.”    (See FIG. 45 where the autonomous system overlays vectors along a curved trajectory 7124 and a straight vector is placed along to bifurcate the curved line 724 ; FIG. 45 illustrates views of a roadway for a real-time autonomous navigation system that utilizes authenticated trajectory information. The left-side view represents a sensor view 720 with road-based object vectors overlaid on the image. The right-side view represents a vector-based HD Map 722 data set that has been rendered from a viewpoint of an estimated pose and a field of view of an imaging sensor. The navigation system is configured to direct a vehicle along a designated trajectory 724, the location of which is defined by a left-lane- edge reflective pavement marking 726 and a right-lane-edge reflective pavement marking 728. In embodiments, the navigation system determines, based on the format of the vector- based HD Map data, that the trajectory 724 is configured to enable validation or authentication of the trajectory 724 information based on input from an imaging sensor. The navigation system obtains object vector information for a left-side reflective pavement marking 730 and information for a right-side reflective pavement marking 732. Real-
	It would have been obvious to combine the teachings of Retterath and the disclosure of Bellicare before the effective filing date of the present disclosure since Retterach teaches that vectors or straight line vectors can be over laced to bifurcate the trajectory in FIG. 45 to create a high definition map.  This can be used to validate the trajectory of the av and also confirm a sensor pose, which provides enhanced and authenticated navigation.   See FIG. 45

The primary reference is silent but Shuichi teaches “…3.    The traveling track determination device according to Claim 2, wherein
the intersection of the second straight line and the first straight line is a second intersection, and
the traveling track determination processor determines a displacement of the first predetermined point from the first intersection according to a distance between the second intersection and the first intersection. (see FIG. 1 where the path of the vehicle includes a straight section and then a curved section and then a second straight section between the lane in a forward direction of a vehicle and through the intersection where the lane is shown as points 22 in FIG. 1; see paragraph 11-20 and where the second straight line intersects and is between the points 22 and the first straight line is between the points 21);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of SHUICHI since SHUICHI teaches that an intersection having no lane line can be traversed by adding a number of virtual lane lines and virtual lane markings. See paragraph 16.  Thus a path can be made with a straight line and then a curve and then a straight line between the virtual lane markings in the intersection.  See paragraph 16-25. Thus as shown in FIG. 1 the vehicle can include an “exit” width that is larger in the  

The primary reference is silent but Shuichi teaches “…4.    The traveling track determination device according to Claim 1, further comprising a second boundary line acquisition processor that acquires a second boundary line defining a boundary between the second course and the continuous section, wherein (See FIG. 1 where the boundary lines are indicated as 21 and 22 indicating the lanes via markings) 
the traveling track determination processor determines the future traveling track such that the second predetermined point on the second straight line is displaced
 
from a third intersection that is an intersection of the second straight line and the second boundary line toward a direction which is opposite to the continuous section”. (see FIG. 1 where the path of the vehicle includes a straight section and then a curved section and then a second straight section between the lane in a forward direction of a vehicle and through the intersection where the lane is shown as points 22 in FIG. 1; see paragraph 11-20 and where the second straight line intersects and is between the points 22 and the first straight line is between the points 21 and this is a direction opposite the curved section);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of SHUICHI since SHUICHI teaches that an intersection having no lane line can be traversed by adding a number of virtual lane lines and virtual lane markings. See paragraph 16.  Thus a path can be made with a straight line and then a curve and then a straight line between the virtual lane markings in the intersection.  See paragraph 16-25. Thus as shown in FIG. 1 the vehicle can include an “exit” width that is larger in the intersection and then a smaller width in the entrance of the intersection and  
Claims 2 and 4 are amended to recite and the primary reference to Bellicare is silent but Retterath teaches “…wherein the second predetermined point is an end 
 point of the first curved line and a 
junction point of the first curved line and the first straight line.”    (See FIG. 45 where the autonomous system overlays vectors along a curved trajectory 7124 and a straight vector is placed along to bifurcate the curved line 724 ; FIG. 45 illustrates views of a roadway for a real-time autonomous navigation system that utilizes authenticated trajectory information. The left-side view represents a sensor view 720 with road-based object vectors overlaid on the image. The right-side view represents a vector-based HD Map 722 data set that has been rendered from a viewpoint of an estimated pose and a field of view of an imaging sensor. The navigation system is configured to direct a vehicle along a designated trajectory 724, the location of which is defined by a left-lane- edge reflective pavement marking 726 and a right-lane-edge reflective pavement marking 728. In embodiments, the navigation system determines, based on the format of the vector- based HD Map data, that the trajectory 724 is configured to enable validation or authentication of the trajectory 724 information based on input from an 
	It would have been obvious to combine the teachings of Retterath and the disclosure of Bellicare before the effective filing date of the present disclosure since Retterach teaches that vectors or straight line vectors can be over laced to bifurcate the trajectory in FIG. 45 to create a high definition map.  This can be used to validate the trajectory of the av and also confirm a sensor pose, which provides enhanced and authenticated navigation.   See FIG. 45
“…5.    The traveling track determination device according to Claim 4, wherein
the intersection of the second straight line and the first straight line is a second intersection, and  (see FIG. 1 where the intersection includes a first straight line in the lane 21 and a curved section including a plurality of segments and then a second straight line entering the lane 22)
the traveling track determination processor determines a displacement of the second predetermined point from the third intersection according to a distance between the third intersection and the second intersection. (see FIG. 1 where the path of the vehicle includes a straight section and then a curved section and then a second straight section between the lane in a forward direction of a vehicle and through the intersection where the lane is shown as points 22 in FIG. 1; see paragraph 11-20 and where the second straight line intersects and is between the points 22 and the first straight line is between the points 21 and this is a direction opposite the curved section) 
    PNG
    media_image10.png
    543
    562
    media_image10.png
    Greyscale
 It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of SHUICHI since SHUICHI teaches that an intersection having no lane line can be traversed by adding a number of virtual lane lines and virtual lane markings. See paragraph 16.  Thus a path can be made with a straight line and then a curve and then a straight line between the virtual lane markings in the intersection.  See paragraph 16-25. Thus as  

The primary reference is silent but Shuichi teaches “…6.    The traveling track determination device according to Claim 1, wherein
when the future traveling track is changed, the traveling track change processor determines a point on the second straight line which is located closer to the intersection of the second straight line and the first straight line relative to the second predetermined point as a third predetermined point, and updates the future traveling track to a track comprising a straight track linking between the vehicle and the third predetermined point and a straight track linking between the third predetermined point and the second predetermined point. (see 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of SHUICHI since SHUICHI teaches that an intersection having no lane line can be traversed by adding a number of virtual lane lines and virtual lane markings. See paragraph 16.  Thus a path can be made with a straight line and then a curve and then a straight line between the virtual lane markings in the intersection.  See paragraph 16-25. Thus as shown in FIG. 1 the vehicle can include an “exit” width that is larger in the intersection and then a smaller width in the entrance of the intersection and a ratio. Then, a number of virtual partition lines can be set 32. The autonomous vehicle can then be moved to sandwich the virtual partition  
 
Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0024562 A1 to Bellaiche that was filed in 2016 (hereinafter “Bellaiche”) and in view of Japanese Patent Application Pub. No.: JP 2018-087763 A to Shuichi and that was filed in 2016 (hereinafter “Shuichi”) and in view of United States Patent Application Pub. No.: US 2004/0193347 A1 to Harumoto et al (hereinafter “Harumoto”) and in view of United States Patent Application Pub. No.:  US 2010/0295668 A1 Kataoka (hereinafter “Kataoka”) and in view of the ‘079. 

Bellaiche discloses “7. The traveling track determination device according to Claim 1, further comprising:
a vehicle speed acquisition processor that acquires a vehicle speed that is a speed of the vehicle; and  (see paragraph 3 speed sensor) 
a lane width acquisition processor that acquires a lane width that is a width of a traveling lane for the vehicle on the second course, wherein  (see paragraph 176 where a lane width plus an offset is provided by the processing unit 110) 
    PNG
    media_image11.png
    877
    630
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    922
    685
    media_image12.png
    Greyscale
 The primary reference is silent but Katoka teaches “…when the future traveling track is changed, in a case that the vehicle speed is a predetermined vehicle speed or more, or the lane width is a predetermined width or less, (see FIG. 3-8 where the vehicle speed is determined and a width of 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of KATOKA since KATOKA teaches that a lane width and an offset can be determined for accurate turning.  This can prevent a vehicle accident and avoid a vehicle hitting a lane edge.    See paragraph 1-19 of KATOKA. 

The primary reference is silent but Harumoto teaches “…the traveling track change processor determines a point on the second straight line which is located closer to the intersection of the second straight line and the first straight line relative to the second predetermined point as a third predetermined point, and determines the changed future traveling track using:  (see FIG. 50a where the own vehicle includes a first straight line and a second straight line and an expansion area 101b in FIG. 50b)
(i)    a third straight line that extends from the vehicle through the third predetermined point, and(see FIG. 50a where the own vehicle includes a first straight line and a second straight line and an expansion area 101b in FIG. 50b)
(ii)    a second curved line that extends between (1) a fourth predetermined point closer to the vehicle relative to the third predetermined point on the third straight line and (2) the second predetermined point on the second straight line and that protrudes toward the third predetermined point”.  (see FIG. 58 where the vehicle and the second vehicle include a safety margin area that protrude toward each other);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of HARUMOTO since HARUMOTO teaches that an intersection can be navigated. The vehicle can include a bubble area around that provides a safety margin to prevent an oncoming vehicle from hitting the safety margin. This provides improved safe navigation of the intersection    See FIG. 58. 

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0024562 A1 to Bellaiche that was filed in 2016 (hereinafter “Bellaiche”) and in view of Japanese Patent Application Pub. No.: JP 2018-087763 A to Shuichi and that was filed in 2016 (hereinafter “Shuichi”) and in view of United States Patent Application Pub. No.: US 2004/0193347 A1 to Harumoto et al (hereinafter  Harumoto) and in view of the ‘079. 


The primary reference is silent but Harumoto teaches “…8.    The traveling track determination device according to Claim 1, wherein
the traveling environment acquisition processor acquires whether there exists a structure having a height in the lane boundary area, and(see FIG. 50a where the own vehicle includes a first straight line and a second straight line and an expansion area 101b in FIG. 50b; see paragraph 239-247 and 258)
the traveling track change processor changes the future traveling track so as to avoid interference of the vehicle with the structure when the structure having the height is present in the lane boundary area in the forward direction of the vehicle. (see FIG. 58 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of HARUMOTO since HARUMOTO teaches that an intersection can be navigated. The vehicle can include a bubble area around that provides a safety margin to prevent an oncoming vehicle from hitting the safety margin. This provides improved safe navigation of the intersection    See FIG. 58. 

Claims 9-12 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0024562 A1 to Bellaiche that was filed in 2016 (hereinafter “Bellaiche”) and in view of Japanese Patent Application Pub. No.: JP 2018-087763 A to Shuichi and that was filed in 2016 (hereinafter “Shuichi”). 

Bellaiche discloses “…9.    An automated drive device comprising:
the traveling track determination device according to Claim 1; and
a controller that controls a traveling state of the vehicle using the future traveling track”. (see FIG. 12 where the vehicle moves in the intersection to a left bent traveling track and a right bent track as 1225 and 1205 and 1220; see paragraph 277-289 where a spline is created for a path and a distance to the curbs is determined) (see FIG.9a and FIG. 9b where the path of the track of the vehicle 950 is determined using x, y, and z coordinates)
The primary reference is silent but Shuichi teaches “…10.    The traveling track determination device according to Claim 1, wherein the traveling track determination processor determines the future traveling track without using map or map data with respect to the first course, the second course and the continuous section. (see FIG. 1-2 where the curved line includes a straight path and then a curved path back to a straight path into the intersection as a continuous section of a spline through the intersection; see paragraph 16-21 and by using a virtual line marking in p 42-43)
The primary reference is silent but Shuichi teaches “…11.    The traveling track determination device according to Claim 10, wherein the second course target point acquisition processor acquires the second course target point without using the map or the map data with respect to the second course. (see FIG. 1-2 where the curved line includes a straight path and then a curved path back to a straight path into the intersection as a continuous section of a spline through the intersection; see paragraph 16-21 and by using a virtual line marking see paragraph 39-43);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of SHUICHI since SHUICHI teaches that an intersection having no lane line can be traversed by adding a number of virtual lane lines and virtual lane markings. See paragraph 16.  Thus a path can be made with a straight line and then a curve and then a straight line between the virtual lane markings in the intersection.  See paragraph 16-25. Thus as shown in FIG. 1 the vehicle can include an “exit” width that is larger in the intersection and then a smaller width in the entrance of the intersection and a ratio. Then, a number of virtual partition lines can be set 32. The autonomous vehicle can then be moved to sandwich the virtual partition lines and turn via a B-spline curve from the wider path to the narrower path.  See paragraph 25-31.  This can prevent a vehicle accident and avoid very  

The primary reference is silent but Shuichi teaches “…12.    The traveling track determination device according to Claim 1, wherein the continuous section is an intersection of the first course and the second course. (see FIG. 1-2 where the curved line includes a straight path and then a curved path back to a straight path into the intersection as a continuous section of a spline through the intersection; see paragraph 16-21 and by using a virtual line marking see paragraph 39-43);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of SHUICHI since SHUICHI teaches that an intersection having no lane line can be traversed by adding a number of virtual lane lines and virtual lane markings. See paragraph 16.  Thus a path can be made with a straight line and then a curve and then a straight line between the virtual lane markings in the intersection.  See paragraph 16-25. Thus as shown in FIG. 1 the vehicle can include an “exit” width that is larger in the intersection and then a smaller width in the entrance of the intersection and  

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.